EXHIBIT 10.2

 
ARKADOS GROUP, INC.


 CONSENT OF THE BOARD OF DIRECTORS
IN LIEU OF MEETING




The undersigned, being all of the members of the Board of Directors of ARKADOS
GROUP, INC. (the “Corporation”), do hereby consent to the taking of the
following action without a meeting pursuant to the General Corporation Act of
the State of Delaware and the Corporation’s By-laws as of this 29th day of
March, 2010.


WHEREAS, on March 3, 2010, the Board of Directors constituted Andreas Typaldos
as a Special Committee of one to consider and recommend a plan of compensation
for the activities of Harris Cohen in his capacity as an independent director
having the sole responsibility to review, report upon and recommend that the
Corporation take certain actions with respect to the compromise and conversion
of outstanding secured debentures.


WHEREAS, Mr. Typaldos has recommended that Mr. Cohen be paid a stipend for his
past and continuing services and be granted an opportunity to purchase equity in
the Corporation following its possible future reorganization.


NOW THEREFORE, it is


RESOLVED, that Mr. Cohen receive a stipend of $7,000 for his services in such
capacity during the period from December 1, 2009 to January 31, 2010 and
thereafter a monthly stipend of $3,000 per month for each month thereafter until
either the outstanding debentures are fully discharged or converted, provided
that the Corporation may terminate such stipend at any time upon 30 days notice
after May 1, 2010; and it was further


RESOLVED, that Mr. Cohen as additional compensation for his services during the
period from December 1, 2010 until the completion of the Corporation’s plan of
financing and debt restructruring, be issued, at the first closing of an equity
financing and debt restructuring, a five year warrant (the “Warrant”) to
purchase 125,000 shares of the Corporation’s common equity as it is
reconstituted following such financing and debt restructuring at the price of
$0.05 per share (after giving effect to such restructuring and financing).


AUTHORIZATION OF OFFICERS TO TAKE NECESSARY OR DESIRABLE ACTIONS


RESOLVED, that, subject to the limitations set forth in these resolutions, the
proper officers of the Corporation are authorized and empowered to execute and
deliver any and all instruments and to take any and all actions as may be
necessary or in their opinion desirable to carry into effect the intent and
purpose of the foregoing resolutions.
 
 

--------------------------------------------------------------------------------

 


EXECUTION


This Consent shall be deemed to be fully executed and delivered when each of the
undersigned has executed at least one counterpart, but not necessarily the same
counterpart, hereof.


IN WITNESS WHEREOF, each of the undersigned has executed this Written Consent as
of the in the capacities indicated.
 
 
/s/ Oleg Logvinov 
   
/s/ Andreas Typaldos
 
Oleg Logvinov 
   
Andreas Typaldos, Chairman 
                  /s/ William H. Carson    Gennaro Vendome      William H.
Carson   


Solely for the purpose of approving that actions be taken without a meeting and
without casting a substantive vote on matter in which the following have a
personal interest:


 

         
/s/ Harris Cohen
   
 
 
Harris Cohen
   
 
 





2 
 

--------------------------------------------------------------------------------

 
